Citation Nr: 0828252	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In June 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffered injury to his knees due 
to regular jumping to the ground from missile launch pads 
while serving as a missile crewman in service.  The Board 
finds that remand is required to afford the veteran a VA 
examination to determine the existence and etiology of his 
claimed right and left knee disorders. 

Initially, the Board notes that private treatment records 
reveal that the veteran has a current diagnosis of 
osteoarthritis of the right and left knees and that total 
knee replacements of both knees have been recommended.  The 
Board observes that the only reference to the veteran's knees 
in service is his November 1967 separation examination, which 
indicates that he complained of "trick" or locked knees.  
The examiner noted an injury to the left knee before 
induction, although the Board notes that a pre-induction left 
knee disorder was not noted on the January 1966 enlistment 
examination. 

However, in July 2007, the veteran submitted a chronology of 
treatments apparently compiled by Dr. J. B., who also states 
that the veteran's knee pain has been a continuing problem 
since service and is a direct result of military service.  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds 
that there is sufficient evidence that the veteran has had a 
disorder of the right and left knees since service to warrant 
scheduling him a VA examination to determine the existence 
and etiology of a bilateral knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.	Request from the veteran information on 
any additional relevant private or VA 
treatment he has received since the 
last adjudication of the claim in the 
November 2007 supplemental statement of 
the case, to include completed VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, if 
necessary.

2.	Schedule the veteran for a VA 
examination to determine the existence 
and etiology of his bilateral knee 
disorders.  All appropriate and 
necessary tests should be performed and 
the results documented.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon physical examination 
and review of the record, the examiner 
should address the following questions:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the veteran's right 
knee disorder is a result of a 
disease, injury, or incident in 
service?

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that the veteran's left 
knee disorder is a result of a 
disease, injury, or incident in 
service?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the November 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




